       Case 7:19-cv-06187-CS-PED Document 69 Filed 12/07/20 Page 1 of 2




December 3, 2020


Via ECF
Hon. Paul E. Davison, U.S. Magistrate Judge
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street                                                 This request is GRANTED in deference to
White Plains, NY 10601-4150                                          the mediator's schedule. Stay of discovery
                                                                     is extended to 1/29/21. The Court will
       Re: Du Boc Ali (Case No. 7:19-cv-06187-CS-PED)                conduct a conference in these cases on
                                                                     2/1/21 @ 9:30 am, whereupon discovery
           Kaimathiri (Case No. 7:19-cv-11894-CS-PED)                must resume if the cases have not settled.
           Alexis (Case No. 7:19-cv-10358-CS-PED)                    Clerk shall docket this order, and terminate
           E’Zion (Case No. 7:20-cv-07026-CS-PED)                    the pending letter-motion, in all four cases.

Dear Judge Davison:                                                  So Ordered 12/4/20

       This Letter Motion is submitted with consent of all counsel in the above four matters
pending in this Court.

        The parties request an extension of the stay of discovery and related deadlines, pending
private mediation which is scheduled for the week of January 18, 2021. A mediation session
scheduled for December 2-3, 2020, was continued at the request of the mediator due to Covid-19
related concerns and because he needed input from a non-party with a financial interest in the
cases.

        Specifically, the parties request that the court continue the stay (currently in effect for
cases No. 7:19-cv-06187-CS-PED and 7:19-cv-11894-CS-PED through December 31, 2020)
until January 29, 2021, and permission to report to the Court by February 5, 2021, to request a
conference in the event the mediation is not successful.

        Consistent with Par. 1E. of the Individual Practices of Magistrate Judge Paul E.
Davidson, it is represented that a previous request for stay was filed by Letter Motion on
September 24, 2020 and granted in cases No. 7:19-cv-06187-CS-PED and 7:19-cv-11894-CS-
PED. See Dkt. 67 in Case No. 7:19-cv-06187-CS-PED. Plaintiffs had previously filed a motion
to stay Case No. 7:19-cv-10358-CS-PED, which was granted and remains in effect pending the
determination of class certification in Case No. 7:19-cv-06187-CS-PED. See Dkt. 32 in Case
No. 7:19-cv-10358.

        Because Case No. 7:20-cv-7026-CS-PED was only recently filed, defendant Combe had
not yet appeared in the case, no initial scheduling conference has been set, and therefore the
parties had not previously requested a stay in that case. This case now also assigned to Your
Honor and Judge Seibel and therefore we seek a stay consistent with the other cases, noted
above. Under separate cover, the status report requested by the Court at Dkt. 8 will be filed in
Case No. 7:20-cv-7026-CS-PED.

       Thank you for the consideration of this request.
       Case 7:19-cv-06187-CS-PED Document 69 Filed 12/07/20 Page 2 of 2

Hon. Paul Davison
December 3, 2020
Page 2


                                         Very truly yours,




                                         Judi Abbott Curry


JAC:
cc:  Counsel for Plaintiffs, via ECF
